United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1763
Issued: February 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2012 appellant filed a timely appeal from an April 5, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her occupational
disease claim and a July 19, 2012 decision, which denied her request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
developed a right shoulder condition as a result of factors of her federal employment; and
(2) whether OWCP properly denied her June 12, 2012 request for reconsideration under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 13, 2012 appellant, then a 34-year-old city letter carrier, filed an occupational
disease claim alleging that she developed a right shoulder rotator cuff condition as a result of
casing and fingering mail and walking and driving to deliver mail. She first became aware of her
condition and realized it resulted from her employment on October 27, 2011.2
In a November 3, 2011 diagnostic report, Dr. Mark C. Adkins, a Board-certified
diagnostic radiologist, noted appellant’s complaints of shoulder pain and observed negative right
shoulder results.
In a November 3, 2011 consultation report, M.P. Trenary, a physical therapist, related
appellant’s complaints of right shoulder pain since approximately two to three months ago.
Appellant did not recall doing anything specific but stated that she delivers mail and noted
progressively worsening pain since working a route that involved a lot of use of her repetitive
right upper extremity. Mr. Trenary reported that an x-ray conducted that morning revealed
negative right shoulder. Examination revealed tenderness in the right subacromial space and
normal muscle tone and bulk. Spurling’s maneuver, Speed’s test, and Neer’s tests were negative.
Hawkin’s impingement test and supraspinatus test were positive for pain. Mr. Trenary reported
that appellant had limitations secondary to right shoulder pain, which affected her ability to
manage heavy weights and perform repetitive right hand activities. He recommended that she
undergo physical therapy and a home exercise program.
In a November 3, 2011 report, a nurse practitioner noted appellant’s complaints of right
shoulder pain since about two months ago. She reported that appellant was a right hand
dominant mail carrier for the past four and a half years and stated that the right shoulder pain was
constant with the performance of her daily work. Examination of the right shoulder revealed no
deformity, erythema, warmth, swelling of the acromioclavicular joint or atrophy. Appellant
related pain upon palpation of shoulder but had no difficulty with abduction to 180 degrees.
On January 31, 2012 OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she submit a comprehensive medical report,
including a diagnosis, results of examinations and tests and a physician’s opinion with medical
rationale explaining the cause of her condition.
Appellant resubmitted the November 3, 2011 reports by the nurse practitioner and
physical therapist.
In a decision dated April 5, 2012, OWCP denied appellant’s occupational disease claim.
It accepted that her work as a letter carrier involved casing and fingering mail but denied her
claim finding insufficient medical evidence to establish that she sustained a diagnosed right
shoulder condition as a result of her employment duties.

2

The record reveals that appellant had two previous traumatic injury claims (File No. xxxxxx828 and
xxxxxx854).

2

On June 12, 2012 appellant submitted a request for reconsideration. She resubmitted the
November 3, 2011 reports by the nurse practitioner and physical therapist and the November 3,
2011 radiology report.
By decision dated July 19, 2012, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant further merit review under
5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7 The mere fact that work activities may produce symptoms
revelatory of an underlying condition does not raise an inference of an employment relation.
Such a relationship must be shown by rationalized medical evidence of a causal relation based
upon a specific and accurate history of employment conditions which are alleged to have caused
or exacerbated a disabling condition.8
ANALYSIS -- ISSUE 1
Appellant alleged that she developed a right shoulder condition causally related to her
duties as a city letter carrier. OWCP accepted that her duties included fingering and casing mail,

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton,
40 ECAB 1143, 1145 (1989).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

Patricia J. Bolleter, 40 ECAB 373 (1988).

3

but it denied her claim finding insufficient medical evidence to establish that she sustained any
diagnosed right shoulder condition as a result of her employment duties.
Appellant submitted a November 3, 2011 diagnostic report by Dr. Adkins, who noted her
complaints of right shoulder pain but reported that her diagnostic results were negative. The
Board notes that pain is a symptom and not generally considered a firm, medical diagnosis.9
Dr. Adkins does not provide a medical diagnosis regarding appellant’s right shoulder pain, nor
does he provide an opinion explaining how appellant’s right shoulder pain was causally related
to her specific employment duties. The Board has found that rationalized medical opinion
evidence must relate specific employment factors identified by the claimant to the claimant’s
condition, with stated reasons by a physician.10 Thus, Dr. Adkins’ report is insufficient to
establish appellant’s claim as he does not provide any firm diagnosis of her condition or an
opinion explaining how her right shoulder pain resulted from her employment duties.
Appellant also submitted November 3, 2011 reports by a physical therapist and a nurse
practitioner. Both reports indicated that she was a letter carrier and complained of worsening
right shoulder pain due to her employment duties. The Board notes, however, that neither the
nurse practitioner, nor the physical therapist are physicians as defined under FECA.11
Accordingly, their medical opinions regarding diagnosis and causal relationship are of no
probative medical value.12 Thus, these reports fail to meet appellant’s burden of proof.
On appeal, appellant alleged that an enclosed May 7, 2012 report provides a legitimate
diagnosis of her right shoulder condition and a medical opinion that her injury was work related.
The Board’s jurisdiction, however, is limited to evidence that was before OWCP at the time it
issued its final decision.13 Thus, the Board cannot consider the new May 7, 2012 medical
evidence for the first time on appeal. Appellant may submit that evidence to OWCP along with a
request for reconsideration within one year of the most recent merit decision. The Board has
reviewed the medical evidence of record and found that it fails to establish that she sustained any
diagnosed right shoulder condition as a result of her employment duties. Causal relationship is a
medical question that must be established by reasoned medical opinion evidence.14 Because
appellant has not provided such rationalized medical opinion in this case, she has failed to meet
her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
9

B.P., Docket No. 12-1345 (issued November 13, 2012).

10

J.J., Docket No. 09-27 (issued February 10, 2009); Solomon Polen, 51 ECAB 341 (2000).

11

The term “physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); Roy L.
Humphrey, 57 ECAB 238 (2005).
12

E.H., Docket No. 08-1862 (issued July 8, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

14

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.15 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise her right through a request to the district OWCP.16
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.17
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.18 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.19 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.20
ANALYSIS -- ISSUE 2
OWCP denied appellant’s occupational disease claim finding insufficient medical
evidence to establish that she developed a diagnosed right shoulder condition as a result of her
employment duties. On June 12, 2012 appellant submitted a request for reconsideration. By
decision dated July 19, 2012, OWCP denied her request for reconsideration. The Board finds
that OWCP properly denied appellant’s request for reconsideration as she did not submit any
evidence sufficient to warrant further merit review.
Along with her request for reconsideration appellant resubmitted the November 3, 2011
reports. The submission of evidence which repeats or duplicates evidence already in the case
record does not constitute a basis for reopening a case.21 Appellant has not shown that OWCP
erroneously applied or interpreted a specific point of law; she has not advanced a relevant legal
15

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
16

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
17

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
18

Id. at § 10.607(a).

19

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

20

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

21

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

5

argument not previously considered by OWCP; and she has not submitted relevant and pertinent
new evidence not previously considered by OWCP. Because she did not meet any of the
necessary requirements, she is not entitled to further merit review.
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen her case for further consideration of the merits of her claim under
5 U.S.C. § 8128.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
developed a diagnosed right shoulder condition causally related to factors of her employment.
The Board also finds that OWCP properly denied her June 12, 2012 request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 19 and April 5, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 6, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

